Hoar, J.*
The ruling of the superior court that a part of the defendants’ answer to the plaintiff’s third interrogatory should be stricken out as not responsive, we think erroneous. By St. 1851, c. 233, which was the first act establishing the new practice in this commonwealth, and by which either party was permitted to interrogate the other for purposes of discovery, the party interrogated was allowed to introduce into his answer any matter explanatory of his admissions or denials, if relevant to the interrogatory which he was answering, but not otherwise. § 104. Under that statute no case came before this court in which the construction of that section was the subject of final decision ; but we understand that it was uniformly held in the court of common pleas that matters not relevant to the interrogatory, though relevant to the defence, were not to be inserted in an answer by a defendant. 14 Law Reporter, 393, 518, 575, 576, 682. But the unfairness of the rule was the subject of much complaint, and it was altered by the legislature of the next year; St. 1852, c. 312, § 67; and, as then modified, was incorporated into the General Statutes. Gen. Sts. c. 129, § 51. It is in these words: “ The party interrogated may introduce into bis answer any matter relevant to the issue to which the interrogatory relates.” The language used by the learned judge in allowing the motion to strike out a part of the answer, that “ though it may be relevant to the issue raised by the pleadings, it is not relevant to the issue raised by the interrogatory,” in departing from the language of the statute, occasions a change *325in its meaning. The statute does not speak of an “ issue raised by the interrogatory,” but of “ the issue to which the interrogatory relates; ” that is, the issue in the cause, between the parties, upon which the interrogatory calls for a fact which may be used by the party interrogating as evidence. The ruling was quite as strict as the requirement of the statute of 1851, which had been repealed. But we are of opinion that the defendants had a right to make the statements which were stricken from the answer. The issue between the parties, to which the interrogatory related, and upon which the jury finally passed, was whether a policy was made by the defendants as a contract or evidence of a contract, binding upon them. There was no issue as to the mere writing such a paper, as an exercise in penmanship. It would have been wholly irrelevant and immaterial, and the plaintiff would have had no right to inquire about it, if that were all. But the qualifications which the defendants proposed to give to the admission of having written the policy were material and important; and had a direct bearing upon the issue in which the answer would be evidence. Williams v. Cheney, 3 Gray, 220.
Nor was the exclusion of this evidence cured by the subsequent admission of other evidence introduced by the defendants to the same point. The answers were used as evidence by the plaintiff to support her case; and they tended to support it in a manner which they would not have done, if the whole had been admitted. The denials of the defendants, which accompanied and qualified the admission of the fact of making the policy, were not before the jury.
As the exclusion of a part of the answers is a sufficient reason for sustaining the exceptions, and there must be a new trial, t is not essential to consider very fully the other grounds of exception. Neither of them is sustained, and they may not arise again. But to avoid misapprehension, and as a guide for another trial if it should be had, we may add that we have no doubt that the defendants were properly required to furnish a copy of the policy; that the court were not bound to rule as a matter of law “ that the purpose and time of operation of the *326arrangement respecting the policy” which the plaintiff sought to prove “ had expired ” before the loss, and the policy had thereby become inoperative ; but that there was evidence for the jury on this point, which should have been submitted to them with proper instructions, if asked for; and that the evidence of the custom was properly admitted. If the jury were satisfied that the defendants made a policy, and held it for the plaintiff’s benefit until there should be an opportunity to pay the premium and receive the policy, it would still be the duty of the plaintiff to be ready to pay the money and accept the paper within a reasonable time; and if that time had expired, and the defendants had made reasonable exertions to notify the agent who made the application that the policy was ready and payment expected, the contract might be treated as at an end.
Whether the agent’s commission would prove an authority to make any contract of insurance except by a policy signed as therein stated, is a question certainly not free from doubt, but which the finding of the jury made immaterial.

Exceptions sustained.


 Wells, J., did not sit in this case.